DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 5,203,848).
Regarding claims 1 and 6-7, Wang discloses an information processing apparatus and corresponding method and computer product configured 5to cause a user having a user account to use functions on the user account (i.e., user sets the access code if the timer control device is used for the first time) (Fig. 7, steps 41-42; col. 4, lines 10-15), the information processing apparatus comprising: 
	a processor (col. 4, lines 8-9); and 

		receiving an instruction from the user to restrict use of the functions on the user account (i.e., set or change allowable playing time range) (Fig. 7, steps 42 or 441; col. 4, lines 15-24); 
		in response to the receiving of the instruction, restricting the use of the functions on the 15user account (Fig. 7, steps 45 and 49; col. 4, lines 31-33 and 43-52); and 
		performing information processing for granting benefit to the user, in accordance with a period of time when the use of the functions is restricted (i.e., a broad and reasonable interpretation of benefit is something that promotes or enhances well-being - by controlling the allowable playing time, the apparatus prevents users from eating and sleeping at irregular time because of prolonged operation of game consoles which is a benefit to users) (col. 1, lines 34-40).
Regarding claim 2, Wang further discloses that the instruction includes a period of time for restricting the use of the functions on the user 25account (i.e., the period of time outside of the allowable playing time range) (col. 4, lines 31-33).
Regarding claim 3, Wang further discloses that after receiving the instruction from the user, the user cannot cancel the restricting of the use of the functions (i.e., user is not provided with an option to cancel or deleted the selected allowable playing time range) (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Stone et al. (US 2009/0102616 A1). Wang does not disclose receiving an operation from the user to restrict use of a part of the functions on the user account; and in response to the receiving of the operation, 10restricting the use of the part of the functions on the user account. Stone discloses receiving an operation from the user to restrict use of a part of the functions on the user account; and in response to the receiving of the operation, 10restricting the use of the part of the functions on the user account (paragraph [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s apparatus to receive an operation from the user to restrict use of a part of the functions on the user account; and in response to the receiving of the operation, 10restrict the use of the part of the functions on the user account, as taught by Stone.  The motivation for doing so would have been to allow flexible control of different functions/applications.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang. Wang does not disclose, when the game console is disable after a preset time period of use, displaying a status message informing the user of the reason the operation has stopped (Fig. 7, step 49; col. 4, lines 43-52). Official Notice is taken that both concept .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MINH DINH/Primary Examiner, Art Unit 2432